DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered. Claims 1-23 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koh US 2007/0102607 (hereinafter Koh) in view of Petner US 2010/0263968 (hereinafter Petner).
Re. Cl. 1, Koh discloses: A support structure (Fig. 5 or 7) for supporting a display (see Fig. 5, via 72) comprising: a post (74, Fig. 3) extending along a longitudinal axis between a first end and a second end (top and bottom ends of 74, Fig. 3); an arm (60s and 71, Fig. 5) movably coupled to the post (see Fig. 3, via 10); a grip assembly (10, 11 and 13 in Fig. 2) for moveably coupling the arm to the post (see Fig. 3, by adjusting 13), the grip assembly including, a housing (10, Fig. 5), an actuator assembly (13, Fig. 2), a retention component (11, Fig. 2) movably positioned in the housing (see Fig. 2, by loosening or tightening 13).
Re. Cl. 8, Koh discloses: the arm includes a first arm rotatably coupled to the grip assembly (see left 60 rotatably coupled to grip 10 via 20/30), a second arm (other 60, Fig. 5) rotatably coupled to the first arm (see Fig. 5, via 30/40), and a mounting head (71, Fig. 5) rotatably coupled to the second arm (see Fig. 5, via 40/50 and 55).
Re. Cl. 9, Koh discloses: a second arm coupled to the post (see Fig. 7 other 60s).
Re. Cl. 11, Koh discloses: the post is configured to be coupled to a horizontal base (see Fig. 6, 74 is configured to be coupled to a base as shown)
Re. Cls. 1-5, Koh does not disclose the housing including a cavity having an opening facing the post and a back wall positioned opposite the opening, the retention component having a rear surface facing the back wall, a resilient member that biases the retention component to a first position, in which, the grip assembly is engaged to the post, wherein the retention component and resilient member are movable in the housing an oblique angle to the longitudinal axis of the post and wherein the rear surface directly engages the back wall in the first position (Cl. 1), a clearance is formed between an upper surface of the retention component and an upper wall of the cavity in the first position (Cl. 2), movement of the actuator assembly is configured to move the retention component to a second position, in which the grip assembly disengaged form the post (Cl. 3), the grip assembly is movable in an axial direction of the post (Cl. 4) or the grip assembly includes a bearing surface that assists a user in moving the arm relative to the post (Cl. 5). Petner discloses a support structure (Fig. 5-6) which includes a grip assembly (Fig. 1) that secures to a post (50, Fig. 5-6) in various positions along the length of the post (see Fig. 5-6).  Re. Cl. 1, Petner discloses the grip assembly including a housing (2, Fig. 2), an actuator assembly (28, Fig. 1-4), a retention component (20, Fig. 2) movable positioned in the housing (see Fig. 3-4), the housing (2 and 34, Fig. 2) including a cavity (see Fig. 2-4, interior of 2) having an opening (see Fig. 2-4, where 24 projects into to engage with pole 50) facing the post and a back wall (14, Fig. 2-4) positioned opposite the opening (see Fig. 3-4, the portion 14 is opposite where 24 projects from), the retention component (20, Fig. 2) movable positioned in the housing (see Fig. 3-4), the retention component having a rear surface (26, Fig. 2-4) facing the back wall (see Fig. 2-4); and a resilient member (32, Fig. 2-3) that biases the retention component to a first position (see Fig. 3, or alternatively as seen in Fig. 3-4, shown are the end points of travel for element 20, is it the Examiner’s position that there exists a first position where 24 “engages” post 50 but the top of 20 is spaced downward from the top of 12, i.e. light contact between 50 and 20) in which, the grip assembly is engaged to the post (see Fig. 3), wherein the retention component and resilient member are movable in the housing an oblique angle to the longitudinal axis of the post (see Fig. 3-4; due to the angle of 14/16, the retention component 20 and resilient member 32 move along that same oblique angle) and wherein the rear surface directly engages the back wall in the first position (see Fig. 3).  Re. Cl. 2, Petner discloses a clearance is formed between an upper surface of the retention component and an upper wall of the cavity in the first position (as discussed above, it is the Examiner’s position that there is a first position of light contact between the post 50 and 24 where there is a clearance between the top of 20 and surface of 12, i.e. when the spring 32 is not fully expanded).  Re. Cl. 3, Petner discloses movement of the actuator assembly is configured to move the retention component to a second position, in which the grip assembly disengaged form the post (see Fig. 4, movement of the portion 28 downward, disengages the grip from the pole as shown).  Re. Cl. 4, Petner discloses the grip assembly is movable in an axial direction of the post (see Fig. 5-6).  Re. Cl. 5, Petner discloses the grip assembly includes a bearing surface (inside surface of 8, Fig. 3-4) that assists a user in moving the arm relative to the post (see Fig. 3-6, the inner surface of 8 slides against the post and therefore guides relative movement between the two). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the grip assembly of Koh with the grip assembly of Petner since it has been held obvious to substitute one known element with another to achieve a predictable result.  In this instance, both the Koh and Petner grip assembles are known and replacing one for another would achieve the predictable result in enabling the user to set a desired position of the grip on the arm. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Petner as applied to claims 1-5, 8-9 and 11 above, and further in view of Yu US 6209829 (hereinafter Yu).
Re. Cls. 6-7, the combination of Koh in view of Petner does not disclose the post includes a set of tracks and the grip assembly is movable within the tracks (Cl. 6) or the grip assembly includes a forward extending lip that engages one of the tracks (Cl. 7).  Yu discloses a telescoping stand (Fig. 1) which includes a grip assembly (321, Fig. 5) that secures onto a post (5, Fig. 5) in various positions of the post.  Re. Cl. 6-7, Yu discloses the post includes a track (51, Fig. 3 and 5) and the grip assembly is movable within the track (see Fig. 5, via 322 entering into 51); the grip assembly includes a forward extending lip (322, Fig. 5) that engages one of the tracks (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Koh in view of Petner device to include the mating track and lip configuration of Yu to prevent any unwanted swiveling of the grip assembly relative to the post.  
Re. Cls. 6-7, the combination of Koh, Petner and Yu does not disclose multiple lips and multiple tracks.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the tracks and lips of Yu since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Petner as applied to claims 1-5, 8-9 and 11 above, and in further view of Whitfield US 2019/0249402 (hereinafter Whitfield).
Re. Cl. 10, the combination of Koh in view of Petner does not discloses the gripper assembly includes a gripping pad having a higher coefficient of friction than the post.  Whitfield discloses a support structure (Fig. 1) which has a grip assembly (7, Fig. 1) with a brake pad (87, Fig. 5b, formed of rubber, EPDM or other high friction material) that secures onto a post (3, Fig. 2) that is made out of metal or stainless steel (Paragraph 0090, Lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the post and gripping assembly of Koh in view of Petner to have a gripping pad with a higher coefficient of friction than the post as disclosed by Whitfield since Whitfield states that such a modification provides a constant frictional force (Paragraph 0061, Lines 1-2).  Furthermore, the material (rubber or EPDM) would provide a scratch free engagement between the grip and the post. 
Allowable Subject Matter
Claims 12-23 are allowable over the prior art of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/17/2022, with respect to the 35 USC 112(b) rejection of claims 7 and 18-23 have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 
Applicant's arguments filed 3/17/2022 with respect to claim 1 has been fully considered but they are not persuasive. Applicant’s argument is based upon the position that the amendments made to claim 1 overcome the cited prior art of Petner.  As discussed above, the Examiner disagrees with Applicant’s position since Petner discloses a back wall (14) which opposes the opening (where 24 projects into and through) and contacts a rear wall (26) of the retention component as discussed in Paragraphs 0012-0014.  Therefore, Applicant’s argument has been considered but is not persuasive in the Examiner’s position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung US 2015/0342351, Eilmus US 2007/0245483, Lee US 7086631, and Yang US 8448270 disclose other known support structures which are particularly pertinent to Applicant’s invention and are presented for Applicant's consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632